        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

EMMANUEL EVARISTE,                                   )
        Plaintiff                                    )
                                                     )
v.                                                   )       C.A. No. 1:19-cv-10671-NMG
                                                     )
BRISTOL COUNTY SHERIFF’S OFFICE,                     )
ET AL.,                                              )
          Defendants                                 )

                      DEFENDANT ALEX VELEZ’ ASSENTED-TO
                     MOTION TO EXTEND DISCOVERY DEADLINES

       The Defendant, Alex Velez, pursuant to Federal Rule of Civil Procedure 6(b) (“Rule

6(b)”), respectfully moves this Honorable Court for an extension of time to complete discovery

in this action. Specifically, the Defendant requests that:

       (a) the deadline for exchanging information required under Fed. R. Civ. P. 26(a)(1),
           “Initial Disclosures”, by the parties be extended to August 31, 2021;

       (b) the deadline for serving all written fact discovery be extended to August 31, 2021;

       (c) the deadline for completing all depositions, other than expert depositions, be extended
           to August 31, 2021; and

       (d) the deadline for completing all discovery, other than expert discovery, be extended to
           September 30, 2021.

       As grounds therefore, the Defendant states that due to an inadvertent mistake, counsel for

the Defendant was not aware of the Court’s Scheduling Order, dated April 2, 2021, establishing a

Timetable for Discovery and Motion Practice, until July 21, 2021. Pursuant to the record in this

action, the Court entered Dkt# 163 into the record on April 2, 2021, which entry states, in part,

under “Docket Text”:

       “ORDER entered. SCHEDULING ORDER: A Status Conference is set for August 4,
       2021 at 11:00 a.m. by Remote Proceeding at Boston before Magistrate Judge Jennifer C.
       Boal. Status Report due by August 2, 2021.”
(Copy of record containing Dkt# 163, attached as Exhibit 1; copy of Scheduling Order attached
as Exhibit 2).
                                                 1
        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 2 of 14




       As the Docket Text uses a colon (“ : ”) at the end of the phrase “SCHEDULING

ORDER:”, followed immediately by the Status Conference date, and the electronic message

received by Defendant’s counsel by email on April 2, 2021 contained the Docket Text (Exhibit

3), Defendant’s counsel mistakenly believed that “Dkt# 163” in the record, which links to and

opens a record when clicked, is a copy of the Docket Text for Dkt# 163, not a separate

document. To the best of counsel for Defendant’s knowledge and recollection, she did not click

on the “Dkt# 163” to open the document it was linked to, as she would have calendared the

deadlines contained in the Scheduling Order and saved a copy of it with other electronic records

in this case in her computer, which Scheduling Order cannot be found in her computer files.

       While the Defendant’s counsel was not aware of the deadlines set by the Court in the

Scheduling Order, the Defendant has nonetheless been working on discovery in this action.

During the Hearing held before Magistrate Judge Jennifer C. Boal on March 25, 2021 regarding

numerous pending motions and Plaintiff Emmanuel Evariste’s motion for subpoena of records,

the Court, from the bench, ordered the Defendant, as part of Initial Disclosures, to provide

Plaintiff with any and all records not previously provided to the Plaintiff that relate to the March

7, 2019 and March 27, 2019 incidents at issue in this action (“Incidents”).

       Based on this Order, counsel for the Defendant has been assembling numerous records

relating to the Incidents and conferring with Bristol County Sheriff's Office employees involved

in or possibly having relevant information regarding the Incidents. With respect to the numerous

records being assembled, a great number of them consist of unit logbook pages from several

housing units, over the course of several months, that contain handwritten entries of activity in

the housing unit, including, but not limited to, required entries of security rounds and lockdown

counts made, meals served, persons entering and exiting the unit, cell assignments, disciplinary

matters, officers coming on or off duty for their assigned shifts, etc. The names of inmates and
                                                 2
        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 3 of 14




immigration detainees are recorded in these unit logbooks for a variety of reasons, including, but

not limited to, disciplinary incidents, entering and exiting the unit, cell assignments, receipt of

legal mail, and unusual activity within the unit that involves certain inmates or immigration

detainees. The unit logbooks contain handwritten entries for each shift and day, i.e. “24/7

continuous entries”, for each housing unit. The handwritten entries for a 24-hour period in one

housing unit can generally spans 6-8 pages of the logbook.

       Further, since the BCSO is prohibited from disclosing information relating to

immigration detainees, including their names, as required under 8 C.F.R. § 236.6 (Exhibit 4), it is

necessary for the Defendant to redact the names and identification numbers of all immigration

detainees recorded in these numerous logbook pages who are not the Plaintiff or former ICE

Detainee Dennis William (“William”) in order to comply with § 236.6. William is the former

ICE Detainee in BCSO custody that Plaintiff claims sexually propositioned him on March 7,

2019 in the Suffolk County Jail and who Plaintiff claims the Defendant attempted to place in

Plaintiff’s cell on March 27, 2019 to retaliate against him.

       Since it is necessary for the Plaintiff and the Court to know that the name being redacted

is not the Plaintiff or William, the redaction of the names is done in manner so as to leave the

first initial of the immigration detainees’ first and last names visible. The work to redact the

names of the immigration detainees in the logbooks pages to be disclosed to Plaintiff is not yet

complete and will take additional time to do so.

       Further, during the March 25, 2019 hearing, the Plaintiff claimed that he told officers in

the units he was housed in when he returned from Suffolk County on March 7, 2019 that an

incident occurred in Suffolk County. Following the hearing, Sgt. Eric Cardoso, the BCSO

investigator who investigated Plaintiff’s March 28, 2019 complaint alleging that he was the

victim of two Prison Rape Elimination Act incidents (“PREA”) (March 7, 2019 and March 27,
                                                   3
        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 4 of 14




2019), was assigned to determine which officers were on duty when the Plaintiff returned from

Suffolk County on March 7, 2019 and to interview those officers regarding Plaintiff’s claim that

he told officers in his unit about the March 7, 2019 incident. As the BCSO’s end of fiscal year is

June 30, it is common for many employees to be absent from work using their remaining leave,

lest it expire, during the months of April, May and June 2021. While the unavailability of

employees during these periods of time delayed the completion of this investigation, the

investigation is complete and a report of this investigation will be provided to Plaintiff as part of

Initial Disclosures.

       Further, counsel for the Defendant assigned as lead counsel in this matter, is also the

BCSO attorney primarily responsible for handling all inmate lawsuits filed by inmates against

the BCSO and its employees. While approximately 19 other civil actions and appeals were

pending when the Court issued the Scheduling Order, many of which required counsel’s

attention, Defendant’s counsel was required to expend a considerable amount of time drafting

and filing an appellate brief in the Massachusetts Appeals Court in an unrelated matter and

defending Plaintiff’s motions to vacate the dismissal of a civil action in Suffolk Superior Court,

Evariste v. Sheriff Thomas Hodgson, C.A. No. 1884CV02578, that had been dismissed by the

Superior Court based on res judicata as the claims in C.A. No. 1884CV02578 are the same as in

this action. Plaintiff moved to vacate the dismissal of C.A. No. 1884CV02578 based on the First

Circuit Court of Appeals decision remanding Plaintiff’s deliberate indifference claim against

Defendant back to this Court.

       Moreover, on July 2, 2021, the Defendant served the Plaintiff with a notice of discovery

conference, pursuant to L.R., D. Mass. 37, scheduled for July 20, 2021, to confer regarding

discovery in order to resolve or narrow the areas of disagreement to the greatest possible extent.

The Defendant included a copy of Defendant’s First Request for Interrogatories for Plaintiff’s
                                                  4
        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 5 of 14




review and discussion during the conference. On July 20, 2021, the Plaintiff and Defendant’s

counsel spoke by telephone for approximately 45 minutes to discuss discovery.

       The Plaintiff was asked if he had any questions regarding the discovery enclosed with the

notice and he did not respond. Rather, the Plaintiff inquired of Defendant’s counsel about his

desire to interrogate Sgt. Cardoso regarding Plaintiff’s claim that William was disciplined for a

PREA incident in Plaintiff’s unit prior to the March 7, 2019 incident. Plaintiff also requested a

copy of a video recording of the hallway for the holding cell in the Suffolk County Jail where the

Plaintiff claims he and William were held when William allegedly sexually propositioned

Plaintiff. Defendant’s counsel informed the Plaintiff that the BCSO does not have the requested

video or other records from Suffolk County other than a 1-page admission logbook page

containing a record of Plaintiff and William being in Suffolk County custody on March 7, 2019.

A copy of this admission record has already been provided to the Plaintiff by Defendant.

       Plaintiff has not served the Defendant with any discovery requests under the Federal

Rules of Civil Procedure. Rather, the Plaintiff has made requests for records and to interrogate

Sgt. Cardoso by email message, telephoned BCSO employees not involved in this action to

request records, and made verbal requests to interrogate Sgt. Cardoso and for Suffolk County

records during the Discovery Conference conducted by telephone on July 20, 2021.

       In response to Plaintiff’s repeated requests to be permitted to interrogate Sgt. Cardoso,

which the Defendant presumes the Plaintiff is asking the Defendant to allow him to speak with

Sgt. Cardoso by telephone without complying with the Federal Rules of Civil Procedure,

Defendant’s counsel explained to the Plaintiff that such interviews must be arranged in

accordance with the Federal Rules of Civil Procedure.

       Further, during the discovery conference, Defendant’s counsel informed the Plaintiff that

Defendant planned to file a motion to extend certain deadlines for completing discovery and
                                                 5
          Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 6 of 14




asked him if he would agree to an extension of time of up to 90 days. The Plaintiff responded

that he agreed to Defendant’s request. The extensions of time requested herein would apply to

Plaintiff as well as the Defendant.

       Accordingly, the foregoing shows that the Defendant has been working on discovery, has

engaged in discovery talks with the Plaintiff and that progress on completing discovery has been

delayed by other matters Defendant’s counsel was required to attend to, including the time-

consuming task of drafting an appellate brief and opposing Plaintiff’s attempt to reopen a state

action alleging the same claims as in this action and that had been dismissed based on res

judicata.

       The Affidavit of Lorraine J. Rousseau, Esq. is attached hereto in further support of this

motion.

       WHEREFORE, based on the foregoing, Defendant Alex Velez respectfully requests that

the Court allow his Assented-To Motion to Extend Discovery Deadlines in this action, as

requested herein, or for such other relief as the Court may deem just and proper.

Date: July 23, 2021                            Respectfully submitted,

                                               Defendant,
                                               ALEX VELEZ,

                                               By his attorney,


                                               /s/ Lorraine J. Rousseau
                                               Lorraine J. Rousseau, Esq., BBO No. 561989
                                               Massachusetts Special Assistant Attorney General
                                               Bristol County Sheriff’s Office
                                               400 Faunce Corner Road
                                               North Dartmouth, MA 02747
                                               Tel. (508) 995-1311; Fax (508) 995-7835
                                               lorrainerousseau@bcso-ma.org




                                                6
        Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 7 of 14




                                                By his attorney,


                                                /s/ Robert C. Heroux
                                                Robert C. Heroux, Esq., BBO No. 553904
                                                Massachusetts Special Assistant Attorney General
                                                Bristol County Sheriff’s Office
                                                400 Faunce Corner Road
                                                North Dartmouth, MA 02747
                                                Tel. (508) 995-1311; Fax (508) 995-7835
                                                robertheroux@bcso-ma.org




                                CERTIFICATE OF SERVICE

I, Lorraine J. Rousseau, hereby certify that on July 23, 2021, I filed the above document and the
Affidavit of Lorraine J. Rousseau, Esq. through the Court’s electronic filing system (ECT). A
copy of the above document will be served on the pro se Plaintiff Emmanuel Evariste and the
Commonwealth of Massachusetts as follows:

For the Commonwealth of Massachusetts:

   A. By first-class postage prepaid mail to:

       Maura T. Healey
       Attorney General
       Massachusetts Attorney General’s Office
       One Ashburton Place
       Boston, MA 02108

For Plaintiff Emmanuel Evariste:

   A. By email transmission to mannywallst@gmail.com and by first-class postage prepaid
      mail to:

       Emmanuel Evariste
       2871 Oakville Ct.
       Snellville, GA 30039



                                                     /s/ Lorraine J. Rousseau
                                                     Lorraine J. Rousseau



                                                 7
               Case 1:19-cv-10671-NMG
CM/ECF - USDC Massachusetts                    Document
                            - Version 6.3.3 as of 11/7/2020193 Filed 07/23/21 Page 8 of 14              Page 13 of 16
 03/30/2021    160 MEMORANDUM OF LAW by Emmanuel Evariste to 156
                   Magistrate Judge. (Vieira, Leonardo) (Entered: 03/31/2021)
                                                                                 ol~eJrring       Case to


 04/01/2021    161   MOTION for Extension of Time to April 30, 2021 to respond to and/or supplement
                     Defendants oppositions and responses to Plaintiffs numerous motions and filings and to Velezs
                     Motion for Summary Judgment and Motion to Dismiss, MOTION for Leave to File responses
                     to and/or to supplement Defendants oppositions and responses to Plaintiffs numerous motions
                     and filings and to Velezs Motion for Summary Judgment and Motion to Dismiss ( Responses
                     due by 4/15/2021) by Officer Velez. (Attachments:# l Affidavit of Lorraine J. Rousseau,
                     Esq.)(Rousseau, Lorraine) (Entered: 04/01/2021)
 04/02/2021          Magistrate Judge Jennifer C. Boal: ORDER entered. REPORT AND RECOMMENDATIONS
                     re 107 MOTION for Reconsideration by Emmanuel Evariste, ill MOTION for
                     Reconsideration filed by Emmanuel Evariste, 117 MOTION to Amend filed by Emmanuel
                     Evariste, .11.Q MOTION Amend back to Respondent Superior Claim filed by Emmanuel
                     Evariste, 151 Opposition to Motion, filed by Officer Velez,   MOTION to Dismiss filed by
                     Officer Velez, J58 MOTION for Summary Judgment filed by Emmanuel Evariste,
                     Recommendation: This Court recommends that Judge Gorton deny Evariste's motions at
                     Docket Nos. 107, ill, 117, 120, and 158. I also recommend that Judge Gorton deny
                     without prejudice Velez's motions for summary judgment, to dismiss, and for sanctions
                     (Docket Nos. 151 and       ). Objections to R&R due by 4/16/2021(York, Steve) (Entered:
                     04/02/2021)
 04/02/2021    163 Magistrate Judge Jennifer C. Boal: ORDER entered. SCHEDULING ORDER:

                     A Status Conference is set for August 4, 2021 at 11 :00 a.m. by Remote Proceeding at Boston
                     before Magistrate Judge Jennifer C. Boal. Status Report due by August 2, 2021.

                     This hearing will be conducted by video conference. Counsel ofrecord will receive a video
                     conference invite at the email registered in CM/ECF. If you have technical or compatibility
                     issues with the technology, please notify the session's courtroom deputy as soon as possible.

                     Access to the hearing will be made available to the media and public. In order to gain access to
                     the hearing, you must sign up at the following address:
                     https://fhrms.mad.uscourts.gov/courtlist.html.

                     For questions regarding access to hearings, you may refer to the Court's general orders and
                     public notices available on www.mad.uscourts.g_ov or contact media@mad.uscourts.gov.

                     (York, Steve) (Entered: 04/02/2021)
 04/02/2021    164 Magistrate Judge Jennifer C. Boal: ELECTRONIC ORDER DENYING AS MOOT 161
                   Motion for Extension of Time. In light of this Court's recommendation that Judge Gorton deny
                   Evariste's dispositive motions and deny Velez's motions for summary judgment and to dismiss
                   without prejudice, and the issuance of a scheduling order, the motion is denied as moot. (York,
                   Steve) (Entered: 04/02/2021)
 04/02/2021    165 Magistrate Judge Jennifer C. Boal: ELECTRONIC ORDER entered denying 121 Motion
                   Urgent Motion for Subpoena. See dkt. 162 . (York, Steve) (Entered: 04/02/2021)
 04/03/2021    171   NOTICE OF APPEAL as to 169 Order on Motion for Miscellaneous Relief,, by Emmanuel
                     Evariste NOTICE TO COUNSEL: A Transcript Report/Order Form, which can be
                     downloaded from the First Circuit Court of Appeals web site at http://www.cal.uscourts.gov
                     MUST be completed and submitted to the Court of Appeals. Counsel shall register for a
                     :First Circuit CM/ECF AppeHate Filer Account at http://pacer.psc.uscourts.gov/cmccf.
                     Counsel shall also review the First Circuit requi.rements for electronic filing by visiting
file:///C:/Users/LORRAI~l/AppData/Local/Temp/HCQH03WX.htm                                                   7/23/2021
      Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 9 of 14
         Case 1:19-cv-10671-NMG Document 163 Filed 04/02/21 Page~~·                           2-1

                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
                                                                                                     ;

                                              )                                                      i
                                                                                                    'i
                                                                                                     I
EMMANUEL EV ARISTE,                           )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )       Civil Action No. 19-10671-NMG
                                              )
ALEX VELEZ,                                   )
                                              )
               Defendant.                     )
----------)

                                     SCHEDULING ORDER

                                           April 2, 2021

       This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without undue
expense or delay.
                            Timetable for Discovery and Motion Practice

       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.l(f), it
is hereby ORDERED that:
       1.      Initial Disclosures: The parties will exchange the information required by Fed.
               R. Civ. P. 26(a)(l) by April 20, 2021.
       2.      Amendments to Pleadings. Except for good cause shown, no motions seeking
               leave to add new parties or to amend the pleadings to assert new claims or
               defenses may be filed after April 30, 2021.
       3.      Fact Discovery - Interim Deadlines.
               a.      All written fact discovery must be served by June 30, 2021.
               b.      All depositions, other than expert depositions, must be completed by
                       August 31, 2021.
       4.      Fact Discovery - Final Deadline. All discovery, other than expert discovery,
               must be completed by August 31, 2021.




                                                  1
Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 10 of 14
  Case 1:19-cv-10671-NMG Document 163 Filed 04/02/21 Page~}·                            2-2

 5.   Status Conference. A status conference will be held on August 4, 2021 at 11:00
      a.m. By August 2, 2021, the parties shall file a STATUS REPORT indicating the
      current status of the case, including whether the parties intend to seek expert
      discovery and/or intend to file any dispositive motions, whether the parties are
      interested in mediation, as well as any other matter relevant to the progress of the
      case.
                                Procedural Provisions
 1.   Status Conferences. The Court has scheduled a status conference after (or close
      to) the close of discovery for case management purposes. Any party who
      reasonably believes that a status conference will assist in the management or
      resolution of the case may request one from the Court upon reasonable notice to
      opposing counsel.
 2.   Additional Conferences. Upon request of counsel, or at the Court's own
      initiative, additional case-management or status conferences may be scheduled.
      Parties may request telephonic conferences where appropriate to avoid undue
      inconvenience or expense.
 3.   Early Resolution of Issues. The Court recognizes that, in some cases, resolution
      of one or more preliminary issues may remove a significant impediment to
      settlement or otherwise expedite resolution of the case. Counsel are encouraged
      to identify any such issues and to make appropriate motions at an early stage in
      the litigation.
 4.   Pretrial Conference. Lead trial counsel are required to attend any pretrial
      conference.
 5.   Modification of Scheduling Order. Pursuant to Local Rule 16.1 (g), the
      Scheduling Order, having been established with the participation of all parties,
      can be modified only by court order, and only upon a showing of good cause
      supported by affidavits, other evidentiary materials, or references to pertinent
      portions of the record. All motions to extend shall contain a brief statement of the
      reasons for the request; a summary of the discovery, if any, that remains to be
      taken; and a specific date when the requesting party expects to complete the



                                        2
Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 11 of 14
  Case 1:19-cv-10671-NMG Document 163 Filed 04/02/21 Page                   ~J• 2-3

       additional discovery, join other parties, amend the pleadings, or file a motion.
                                             Isl Jennifer C. Boal
                                             JENNIFER C. BOAL
                                             United States Magistrate Judge




                                        3
                Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 12 of 14
                                                                                             Ex. 3-1
Lorraine Rousseau
From:                    ECFnotice@mad.uscourts.gov
Sent:                    Friday, April 02, 2021 3:13 PM
To:                      CourtCopy@mad.uscourts.gov
Subject:                 Activity in Case 1: 19-cv-10671-NMG Evariste v. Bristol County Sheriff's Office Scheduling
                         Order


This is an automatic e-maH message generated by the CM/ECF system. Please DO NOT RESPOND to
this e~mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including prose litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                         United States District Court

                                           District of Massachusetts

Notice of Electronic Filing

The following transaction was entered on 4/2/2021 at 3:13 PM EDT and filed on 4/2/2021
Case Name:           Evariste v. Bristol County Sheriff's Office
Case Number:         1:l 9-cv-10671-NMG
Filer:
WARNING: CASE CLOSED on 01/24/2020
Document Number: 163

Docket Text:
Magistrate Judge Jennifer C. Boal: ORDER entered. SCHEDULING ORDER:

A Status Conference is set for August 4, 2021 at 11 :00 a.m. by Remote Proceeding at Boston
before Magistrate Judge Jennifer C. Boal. Status Report due by August 2, 2021.

This hearing will be conducted by video conference. Counsel of record will receive a video
conference invite at the email registered in CM/ECF. If you have technical or compatibility
issues with the technology, please notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access
to the hearing, you must sign up at the following address:
https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and
public notices available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

(York, Steve)

1:19-cv-10671-NMG Notice has been electronically mailed to:
                                                         1
               Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 13 of 14
                                                                         Ex. 3-2
Robert C. Heroux    robertheroux@bcso-ma.org

Robert M. Novack       robert.novack@comcast.net

Lorraine J. Rousseau     lorrainerousseau@bcso-ma.org

1:19-cv-10671-NMG Notice will not be electronically mailed to:

Emmanuel Evariste
2871 Oakwilde Ct
Snellville, GA 30039

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:yes
Electronic document Stamp:
[STAMP dcecfStamp_ID=1029851931 [Date=4/2/2021] [FileNumber=9241646-0]
[1797dec6c59287d2797c31eacb37a5b0b9a627b4eclffdae490c06baf676944c5720
9ce8bfe85647b8825b43a686211914cc4cdb457769ae5d41b32ba10a5531]]




                                                        2
              Case 1:19-cv-10671-NMG Document 193 Filed 07/23/21 Page 14 of 14




  Code of Federal Regulations
   Title 8. Aliens and Nationality
      Chapter I. Department of Homeland Security (Refs & Annos)
        Subchapter B. Immigration Regulations
           Part 236. Apprehension and Detention of Inadmissible and Deportable Aliens; Removal of Aliens
           Ordered Removed (Refs & Annos)
             Subpart A. Detention of Aliens Prior to Order of Removal

                                                        8 C.F.R. § 236.6

                                          § 236.6 Information regarding detainees.

                                                          Currentness


No person, including any state or local government entity or any privately operated detention facility, that houses, maintains,
provides services to, or otherwise holds any detainee on behalf of the Service (whether by contract or otherwise), and no
other person who by virtue of any official or contractual relationship with such person obtains information relating to any
detainee, shall disclose or otherwise pe1111it to be made public the name of, or other information relating to, such detainee. Such
information shall be under the control of the Service and shall be subject to public disclosure only pursuant to the provisions of
applicable federal laws, regulations and executive orders. Insofar as any documents or other records contain such information,
such documents shall not be public records. This section applies to all persons and information identified or described in it,
regardless of when such persons obtained such information, and applies to all requests for public disclosure of such information,
including requests that are the subject of proceedings pending as of April 17, 2002.


Credits
[67 PR 195ll, April 22, 2002; 68 PR 4367, Jan. 29, 2003]


SOURCE: 62 FR 10360, March 6, 1997; 63 FR.27449, May 19, 1998; 67FR 19511,April22, 2002; 68 FR.4367, Jan. 29, 2003;
68 FR 10923, March 6, 2003; 68 FR 35275, June 13, 2003; 84 FR 44525, Aug. 23, 2019, unless otherwise noted.


AUTHORITY: 5 lJ.S.C. 301, 552, 552a; 6 U.S.C. 112(a)(2), ll2(a)(3), l12(b)(l), ll2(e), 202,251,279,291; 8 U.S.C. 1103,
IJ82, 1224, 1225, 1226, 1227, 1231, 1232, 1357, 1362; 18U.S.C.4002,4013(c)(4);8CFRpart2.



Notes of Decisions (4)

Current through July 15, 2021; 86 FR 37250.

 End of Document                                                     (h   2021 Thomson Reuters. No dnirn to original U.S. Government Worb.




               {: 2021 Tf,,;111sotl !~cuters. No daim to original U.S. Covernment 'Norks.
